Citation Nr: 1450754	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-08 054a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy. 

2.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for attention deficit disorder (ADD), also claimed as lack of concentration, as due to undiagnosed illness.  

6.  Entitlement to service connection for chronic fatigue syndrome (CFS) as due to undiagnosed illness.  

7.  Entitlement to service connection for an immune disorder as due to undiagnosed illness.  

8.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Yelena Duterte, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty for training from May 1985 to August 1985 and on active duty from November 1990 to May 1991.  His service included service in the Southwest Asia (SWA) Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2013, the Veteran testified before the undersigned at a Travel Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for OSA as secondary to PTSD; service connection for attention deficit disorder ADD, also claimed as lack of concentration; service connection for CFS;  service connection for an immune disorder and entitlement to an initial rating in excess of 50 percent for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's heart disability, diagnosed as advanced dilated cardiomyopathy with a severely dilated left ventricle, is attributable to service.  

2.  The Veteran's IBS results in alternating diarrhea and constipation, with more or less constant abdominal distress; it does not cause malnutrition and health that is only fair.

3.  The Veteran meets the schedular criteria for TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A heart disability, diagnosed as advanced dilated cardiomyopathy with a severely dilated left ventricle, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

2. The criteria for an initial 30 percent rating for IBS have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.113, 4.114, Diagnostic Code 7319 (2013). 

3.  The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the claim for a higher initial rating for IBS, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records including records from the Social Security Administration (SSA) have been obtained and associated with the record.  The Veteran was also provided with a VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection for Heart Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, valvular heart disease will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Post-service records show that the Veteran was initially diagnosed with heart disability in 2003, although it was noted that the Veteran had experienced multiple complaints since 1991.  See October 20, 2004 record of Northwestern Memorial Hospital.  There are two positive medical opinions from private opinions which attribute currently diagnosed advanced dilated cardiomyopathy with a severely dilated left ventricle to service.  A VA examination dated in July 2008 also confirmed the diagnosis.  Dr. M.E.B. indicated that it was highly likely that the Veteran initially suffered a vial myocarditis or other exposure during service which developed into the current heart disability given the time course of the development of symptoms and progression of disease.  Dr. W.G.C., a heart transplant specialist, indicated that the Veteran had multiple exposures during the Gulf War including chemical, oil, smoke, etc., which very possibly resulted in the Veteran's heart disability, currently causing heart failure.  The physician also noted that the Veteran's multiple constitutional symptoms developed over the years, dating from when he separated from service and noted that the severity of the Veteran's heart disease in 2003 suggested a decrease in the Veteran's left ventricular function for years prior.  

In light of the foregoing, service connection for heart disability, diagnosed as advanced dilated cardiomyopathy with a severely dilated left ventricle as attributable to service, is warranted.  

Rating for IBS

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

In this case, the Veteran's IBS disability has been evaluated under Diagnostic Code 7319 for irritable colon syndrome.  The Veteran and his attorney assert that a 30 percent rating is warranted.  

Diagnostic Code 7319 provides a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

Post-service VA records indicated that the Veteran had IBS manifested by 3 loose stools per day.  An October 2013 VA examination reflected that the Veteran had chronic loose stools occurring 2-3 loose stools per day with intermittent constipation.  He was not taking medication for his IBS and he had not undergone surgery.  He also experienced occasional cramping.  He did not have weight loss, malnutrition, or other serious complications.  It was noted that this condition affected his ability to work.  

The Board finds that the Veteran meets the criteria for a 30 percent rating based on his alternating diarrhea and constipation, with more or less constant abdominal distress.  However, the Veteran does not meet the criteria for an even higher rating based on the most analogous code.  38 C.F.R. § 4.20.  Under Diagnostic Code 7323 (ulcerative colitis), a 60 percent rating is warranted for severe impairment manifested by numerous attacks a year and malnutrition and health that was only fair during remissions.  Pronounced impairment that results in marked malnutrition, anemia and general debility or with serious complications such as a liver abscess warrants a 100 percent rating.  However, at his Board hearing and on the VA examination, the Veteran denied having the more severe complications.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's IBS disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment.  Although there is a negative impact on industrial capacity, he does not have marked impairment due solely to this disability.  Rather, and as discussed below, it contributes to the Veteran's overall disability picture resulting in his unemployability.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).   

The Veteran is service-connected for PTSD, currently assigned a 50 percent rating, and IBS, currently assigned a 30 percent rating (see above).  The combined rating is 70 percent.  The Board notes that the Veteran, per the findings above, is also now service-connected for heart disability.  However, even without that disability being rated or the consideration of the applicable rating for PTSD, he meets the schedular criteria for a TDIU.  The record also indicates that the Veteran has a college degree in business administration and last worked as a chief financial officer at a company in October 2003 when he resigned, reportedly for health reasons leaving on long-term disability.

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record on appeal indicates that at present, the Veteran requires a heart transplant.  Clearly, he is unable to work as established by his heart medical records.  In addition, his PTSD and IBS also negatively impact his industrial abilities.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

Service connection for heart disability, diagnosed as advanced dilated cardiomyopathy with a severely dilated left ventricle, is granted.

Entitlement to an initial 30 percent rating for IBS is granted, subject to the law and regulations governing the payment of monetary benefits.

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

OSA

The Veteran and his representative maintain that the Veteran's OSA is secondary to his PTSD, but indicated that there is no opinion in that regard.  A medical opinion should be obtained.  

ADD

The records suggest that the Veteran had ADD prior to service.  The RO has also indicated that this disability is developmental in nature rather than acquired.  There is no VA opinion in that regard and if accurate, whether the Veteran has a disability resulting from a mental disorder that was superimposed in service upon the ADD.  A VA examination should be afforded to the Veteran.  

CFS

A VA examination concluded that the Veteran does not have CFS.  However, the examination was conducted in 2008 and the Veteran has subsequently testified to the existence of symptoms compatible with that disorder and has submitted internet evidence in support of his assertions.  Thus, he should be afforded another examination.  

Immune Disorder

It is unclear if the Veteran has an immune disorder and he has not been afforded a VA examination in that regard; thus he should be examined.  

PTSD

The Board initially notes that while only pertinent to the claim for a higher rating from a historical perspective, the Veteran testified that some of his VA records are missing, particularly records dated from 1991 to 1996 from the Jesse Brown VA facility reflecting the Veteran's participation in an intensive outpatient treatment program.  Because this case must be remanded for a new VA examination as the Veteran has asserted that his PTSD has worsened since he was last examined in 2008, the missing records should be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Jesse Brown VA facility dating 1991 to 1996 reflecting the Veteran's participation in an intensive outpatient treatment program for PTSD.  

2.  Schedule the Veteran for a VA psychiatric examination.  The record should be made available to and reviewed by the examiner.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested during the appeal period that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination. The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a GAF score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  All findings, conclusions, and opinions must be supported by a clear rationale.

3.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of any current ADD, CFS, immune disorder, and OSA disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

A Gulf War examination should be conducted to determine the nature and etiology of any current disability involving CFS and an immune disorder/manifestations.  With regard to CFS, the examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that the record shows objective indicators due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not that CFS and/or an immune disorder are related to service.  

With regard to ADD, the examiner should opine if it is a developmental/congenital disorder.  If so, the examiner should determine if the Veteran has a disability resulting from a mental disorder that was superimposed in service upon the ADD.  If ADD is not deemed to be a developmental/congenital disorder, the examiner should  opine as to the following: 

(a) If there is clear and unmistakable evidence that the Veteran had preexisting ADD at the time of his service entrance, is there evidence that the Veteran's preexisting ADD increased in severity (worsened) in service;

(b) If the preexisting ADD increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the ADD; please identify with specificity any evidence that supports this finding; 

(c) If the examiner determines that the Veteran did not have ADD that preexisted service, is it at least as likely as not that the Veteran currently has ADD that had its onset in, or is otherwise etiologically related, to his military service.

With regard to OSA, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any OSA is proximately due to, or the result of, the service-connected PTSD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is permanently aggravated by the Veteran's service-connected PTSD.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


